J-S22019-14

NON-PRECEDENTIAL DECISION             SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                  Appellee               :
                                         :
            v.                           :
                                         :
RONNIE ZVOLENSKY,                        :
                                         :
                  Appellant              :   No. 18 MDA 2013

         Appeal from the Judgment of Sentence October 31, 2012,
              Court of Common Pleas, Lackawanna County,
            Criminal Division at No. CP-35-MD-0000524-2012

BEFORE: PANELLA, DONOHUE and MUNDY, JJ.

MEMORANDUM BY DONOHUE, J.:                         FILED AUGUST 22, 2014

                                                                  of sentence

entered following his conviction of indirect criminal contempt of a protection




support thereof pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967) and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

In the course of our review, we agreed with Counsel that the issues he

identified were without merit, but we identified an issue of potential merit




case for the filing of an amended Rule 1925(b) statement raising that issue

and ordered the trial court to author an opinion addressing it.
J-S22019-14


     Counsel and the trial court have complied with our directives.       In

addressing this issue, the trial court candidly acknowledged its failure to

conduct an adequate colloquy of Zvolensky and concluded that Zvol

wavier of counsel was invalid.     Trial Court Opinion, 7/9/14, at 4-5.   We

agree.



           knowing,       voluntary        and      intelligent.
           [Commonwealth v.] Starr, [] 664 A.2d [1326,] []
           1335. The court must also inquire whether:

                      (1) the defendant understands that he
               has the right to be represented by counsel,
               and the right to have free counsel if he is
               indigent; (2) the defendant understands the
               nature of the charges against him and the
               elements of each of those charges; (3) the
               defendant is aware of the permissible range
               of sentences and/or fines for the offenses
               charged; (4) the defendant understands that
               if he waives the right to counsel he will still be
               bound by all the normal rules of procedure
               and that counsel would be familiar with these
               rules; (5) defendant understands that there
               are possible defenses to these charges which
               counsel might be aware of, and if these
               defenses are not raised at trial, they may be
               lost permanently; and (6) the defendant
               understands that, in addition to defenses, the
               defendant has many rights that, if not timely
               asserted, may be lost permanently; and that
               if errors occur and are not timely objected to,
               or otherwise timely raised by the defendant,
               the objection to these errors may be lost
               permanently.

           [Id.
           fully advise the accused of the nature and elements



                                     -2-
J-S22019-14



          Commonwealth ex rel. Clinger v. Russell, [] 213
          A.2d 100, 102 ([Pa. Super.] 1965).

Commonwealth v. Clyburn, 42 A.3d 296, 299 (Pa. Super. 2012).

     As we recounted in our initial memorandum in this appeal, the trial

                                                   :

              MS TIGUE: This is the matter of the
          Commonwealth versus Ron Zvolensky docketed at
          12 MD 524. His is present. He is currently

          had an opportunity to

                THE COURT: Well, I did the arraignment on


                THE DEFENDANT: Yes, sir.

               THE COURT: Now, did you apply for a public
          defender?

                                             pro se litigant.



                                                             pro
          se on it. I filed a PCRA on the last violation and I
          went pro se. I filed for a -- I have a complaint in for
          ineffective counsel and I proceeded pro se in all of
          my dealings with these issues with my divorce, with


          going to be held to the standards of a lawyer
          apparently, but I definitely have been working on
          this for 15 months and

                THE COURT: On this contempt for 15 months?




                                   -3-
J-S22019-14



             been trying to get back into the courts for the last
             guilty verdict of the last contempt. I have a PCRA --

N.T., 10/31/12, at 2-3.     Moreover, Zvolensky did not execute a written

colloquy.

       There was no inquiry, much less one that could be considered




                                                                          m, a

                                                         Clyburn, 42 A.3d at

300.     Accordingly, we vacate the judgment of sentence and remand this

matter for a new trial. See Commonwealth v. Phillips, 2014 WL 2535259

at *6 (Pa. Super. June 4, 2014) (holding that where there is a deficient

                                                       pro se, proper remedy

is to vacate judgment of sentence and remand for new trial).1



1
  After determining that Zvolensky was not properly colloquied, the trial
                                                                ntempt. Trial
Court Order, 7/9/14. At the time the trial court entered this order, however,
this case was still pending before this Court on appeal. It is well established

procee

amending its records, correcting mistakes of the clerk or other officer of the
court, or supplying defects or omissions in the record, these exceptions are


appeal; rather it was addressed to the only meritorious issue on appeal.


                                     -4-
J-S22019-14


      Judgment of sentence vacated.      Case remanded.     Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/22/2014




contempt conviction or his judgment of sentence. See Bell v. Kater, 839
A.2d 356, 357-58 (Pa. Super. 2003) (holding that an order substantively
affecting an issue raised in a pending appeal is a nullity).


                                 -5-